Exhibit 10.2

SETTLEMENT AND RELEASE AGREEMENT

This Settlement and Release Agreement (“Agreement”) is made and entered into by
and among Frank C. Mroczka (“Employee”) on the one hand, and Zale Corporation
and Zale Delaware, Inc. (collectively, “Zale” or the “Company”) on the other,
hereinafter collectively referred to as the “Parties.”

RECITALS

WHEREAS, Employee had been employed by Zale as Senior Vice President of the
Company and President of the Gordon’s Jewelers Division of the Company; and

WHEREAS, the Parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Zale, and the cessation of
Employee’s employment with Zale, effective January 4, 2007 (the “Separation
Date”).

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the Parties covenant and agree as
follows:


1.                                       EMPLOYEE, FOR HIMSELF AND ON BEHALF OF
HIS ATTORNEYS, HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS, AND ADMINISTRATORS, HEREBY
GENERALLY RELEASES, ACQUITS, AND DISCHARGES ZALE CORPORATION, ZALE DELAWARE,
INC. AND THEIR RESPECTIVE CURRENT AND FORMER PARENT, SUBSIDIARY, AFFILIATED, AND
RELATED CORPORATIONS, FIRMS, ASSOCIATIONS, PARTNERSHIPS, AND ENTITIES
(COLLECTIVELY, ALL OF THE ZALE ENTITIES ARE REFERRED TO AS THE “COMPANY
PARTIES”), THEIR SUCCESSORS AND ASSIGNS, AND THE CURRENT AND FORMER OWNERS,
SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
REPRESENTATIVES, AND INSURERS OF SAID CORPORATIONS, FIRMS, ASSOCIATIONS,
PARTNERSHIPS, AND ENTITIES, AND THEIR GUARDIANS, SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, AND ADMINISTRATORS (HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“RELEASEES”) FROM AND AGAINST ANY AND ALL CLAIMS, COMPLAINTS, GRIEVANCES,
LIABILITIES, OBLIGATIONS, PROMISES, AGREEMENTS, DAMAGES, CAUSES OF ACTION,
RIGHTS, DEBTS, DEMANDS, CONTROVERSIES, COSTS, LOSSES, AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES) WHATSOEVER, UNDER ANY MUNICIPAL, LOCAL, STATE, OR
FEDERAL LAW, COMMON OR STATUTORY — INCLUDING, BUT IN NO WAY LIMITED TO, CLAIMS
ARISING UNDER THE EMPLOYMENT AGREEMENT (AS DEFINED BELOW), THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29 U.S.C. § 621, ET SEQ., AS AMENDED,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000E, ET SEQ., AS
AMENDED (INCLUDING THE CIVIL RIGHTS ACT OF 1991), THE AMERICANS WITH
DISABILITIES ACT OF 1990, 42 U.S.C. §§ 12101, ET SEQ., AS AMENDED, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, (ERISA), 29 U.S.C. §§ 1001 ET SEQ., AS
AMENDED, THE FAMILY AND MEDICAL LEAVE ACT (“FMLA”), 29 U.S.C. §§ 2601 ET SEQ.,
AS AMENDED, THE LABOR MANAGEMENT RELATIONS ACT, 29 U.S.C. §§ 141 ET SEQ., AS
AMENDED, THE OCCUPATIONAL SAFETY AND HEALTH ACT (“OSHA”), 29 U.S.C. §§ 651 ET
SEQ., AS AMENDED, THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT (RICO),
18 U.S.C. §§ 1961 ET SEQ., AS AMENDED, THE SARBANES OXLEY ACT OF 2002, THE
SABINE

CONFIDENTIAL SETTLEMENT AND RELEASE AGREEMENT

1


--------------------------------------------------------------------------------



PILOT DOCTRINE, THE AMERICAN JOBS CREATION ACT OF 2004, THE TEXAS WORKFORCE
COMMISSION ACT (“TWCA”), TEXAS LABOR CODE §§ 21.001 ET SEQ., AS AMENDED, THE
TEXAS PAY DAY LAW, TEXAS LABOR CODE §§ 61.001 ET SEQ., AS AMENDED, AND/OR THE
TEXAS WORKER’S COMPENSATION DISCRIMINATION LAW, TEXAS LABOR CODE §§ 451.001 ET
SEQ., AS AMENDED, OR ANY OTHER CLAIMS, INCLUDING CLAIMS IN EQUITY — FOR ANY
ACTIONS OR OMISSIONS WHATSOEVER, WHETHER KNOWN OR UNKNOWN AND WHETHER CONNECTED
WITH THE EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYEE AND ZALE, AND/OR THE CESSATION
OF EMPLOYEE’S EMPLOYMENT WITH ZALE, OR NOT, WHICH EXISTED OR MAY HAVE EXISTED
PRIOR TO, OR CONTEMPORANEOUSLY WITH, THE EXECUTION OF THIS AGREEMENT
(COLLECTIVELY, THE “RELEASED CLAIM(S)”).  FURTHERMORE, TO THE EXTENT PERMITTED
BY LAW, EMPLOYEE FOREVER WAIVES, RELEASES, AND COVENANTS NOT TO SUE OR FILE OR
ASSIST WITH SUING OR FILING ANY COMPLAINT OR CLAIM AGAINST ANY RELEASEE WITH ANY
COURT, GOVERNMENTAL AGENCY OR OTHER ENTITY BASED ON A RELEASED CLAIM, WHETHER
KNOWN OR UNKNOWN AT THE TIME OF EXECUTION.  EMPLOYEE ALSO WAIVES ANY RIGHT TO
RECOVER FROM ANY RELEASEE IN A CIVIL SUIT BROUGHT BY ANY GOVERNMENTAL AGENCY OR
ANY OTHER INDIVIDUAL ON HIS BEHALF WITH RESPECT TO ANY RELEASED CLAIM.  THIS
GENERAL RELEASE COVERS BOTH CLAIMS THAT EMPLOYEE KNOWS ABOUT AND THOSE HE MAY
NOT KNOW ABOUT, EXCEPT THAT IT DOES NOT RELEASE ANY CLAIMS OR RIGHTS THAT
EMPLOYEE MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (AND
ANY AMENDMENTS THERETO) THAT ARISE AFTER THE DATE EMPLOYEE SIGNS THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE COMPANY CONTAINED HEREIN, THIS
RELEASE SHALL NOT INCLUDE AND SHALL NOT LIMIT OR RELEASE EMPLOYEE RIGHTS TO
INDEMNIFICATION FROM ANY COMPANY PARTY AS PROVIDED BY LAW, ANY INDEMNIFICATION
AGREEMENT OR SIMILAR AGREEMENT BY AND BETWEEN THE COMPANY AND EMPLOYEE OR THE
CERTIFICATES OF ANY COMPANY PARTY.


2.                                       EMPLOYEE ACKNOWLEDGES AND AGREES THAT
HE WILL KEEP THE NEGOTIATIONS LEADING TO THIS AGREEMENT, AS WELL AS THE TERMS,
AMOUNT, AND FACT OF THIS AGREEMENT STRICTLY AND COMPLETELY CONFIDENTIAL, AND
THAT HE WILL NOT COMMUNICATE OR OTHERWISE DISCLOSE TO ANY EMPLOYEE OF ZALE
(PAST, PRESENT, OR FUTURE), OR TO ANY MEMBER OF THE GENERAL PUBLIC, THE TERMS,
AMOUNTS, COPIES, OR FACT OF THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED BY LAW OR
COMPULSORY PROCESS; PROVIDED, HOWEVER, THAT EMPLOYEE MAY MAKE SUCH DISCLOSURES
TO HIS TAX/FINANCIAL ADVISORS AS LONG AS THEY AGREE TO KEEP THE INFORMATION
CONFIDENTIAL.  IF ASKED ABOUT ANY OF SUCH MATTERS, EMPLOYEE’S RESPONSE SHALL BE
THAT HE DOES NOT CARE TO DISCUSS ANY OF SUCH MATTERS.  IN THE EVENT OF A BREACH
OF THE CONFIDENTIALITY PROVISIONS SET FORTH IN THIS PARAGRAPH OF THE AGREEMENT
BY EMPLOYEE, ZALE MAY SUSPEND ANY PAYMENTS DUE UNDER THIS AGREEMENT PENDING THE
OUTCOME OF LITIGATION AND/OR ARBITRATION REGARDING SUCH CLAIMED BREACH OF THIS
AGREEMENT BY EMPLOYEE.  THE PARTIES AGREE THAT THIS PARAGRAPH IS A MATERIAL
INDUCEMENT TO ZALE ENTERING INTO THIS AGREEMENT.


3.                                       EMPLOYEE EXPRESSLY ACKNOWLEDGES,
AGREES, AND COVENANTS THAT HE WILL NOT MAKE ANY PUBLIC OR PRIVATE STATEMENTS,
COMMENTS, OR COMMUNICATION IN ANY FORM, ORAL, WRITTEN, OR ELECTRONIC, WHICH IN
ANY WAY COULD CONSTITUTE LIBEL, SLANDER, OR DISPARAGEMENT OF ZALE OR ANY OTHER
RELEASEE OR WHICH MAY BE CONSIDERED TO BE DEROGATORY OR DETRIMENTAL TO THE GOOD
NAME OR BUSINESS REPUTATION OF ZALE OR ANY OTHER RELEASEE; PROVIDED, HOWEVER,
THAT THE TERMS OF THIS PARAGRAPH SHALL NOT APPLY TO COMMUNICATIONS BETWEEN
EMPLOYEE AND HIS SPOUSE, CLERGY, OR ATTORNEYS, WHICH ARE SUBJECT TO A CLAIM OF
PRIVILEGE EXISTING UNDER COMMON LAW, STATUTE, OR RULE OF PROCEDURE.  EMPLOYEE
SPECIFICALLY AGREES NOT TO ISSUE ANY PUBLIC STATEMENT CONCERNING HIS EMPLOYMENT
AT ZALE AND/OR THE CESSATION OF SUCH EMPLOYMENT.   THE PARTIES AGREE THAT THIS

2


--------------------------------------------------------------------------------



PROVISION IS A MATERIAL INDUCEMENT TO ZALE ENTERING INTO THIS AGREEMENT. 
ADDITIONALLY, THE PARTIES AGREE THAT ZALE MAY ENFORCE THIS PARAGRAPH WITHOUT
POSTING A BOND.


4.                                       EMPLOYEE AGREES THAT IN ADDITION TO THE
CESSATION OF HIS EMPLOYMENT WITH ZALE, HE SHALL CEASE FROM HOLDING ANY OTHER
POSITIONS AS A DIRECTOR, OFFICER, AND/OR EMPLOYEE WITH ZALE AND/OR ANY OF THE
RELEASES, EFFECTIVE ON THE SEPARATION DATE.


5.                                       EMPLOYEE WAIVES AND RELEASES FOREVER
ANY RIGHT AND/OR RIGHTS HE MAY HAVE TO SEEK OR OBTAIN EMPLOYMENT, REEMPLOYMENT,
AND/OR REINSTATEMENT WITH ZALE AND/OR ITS SUBSIDIARIES AND AGREES NOT TO SEEK
REEMPLOYMENT WITH ANY OF THE SAME.


6.                                       EMPLOYEE AND ZALE SPECIFICALLY AGREE
THAT FOLLOWING THE EXECUTION OF THIS AGREEMENT, NEITHER PARTY SHALL BE BOUND BY
THE TERMS OF THAT CERTAIN EMPLOYMENT AGREEMENT EXECUTED BY AND BETWEEN THE
PARTIES AS OF AUGUST 1, 2006 (THE “EMPLOYMENT AGREEMENT”), EXCEPT THAT EMPLOYEE
SHALL CONTINUE TO BE BOUND BY ALL OBLIGATIONS CONTAINED IN PARAGRAPHS 9, 10, 11,
12 AND 13 OF THE EMPLOYMENT AGREEMENT.


7.                                       SUBJECT TO THE TERMS OF PARAGRAPH 20
CONTAINED HEREIN, EFFECTIVE TEN (10) DAYS AFTER THE COMPLETE AND PROPER
EXECUTION OF THIS AGREEMENT BY EMPLOYEE AND IN EXCHANGE FOR THE GENERAL RELEASE
SET FORTH IN THIS AGREEMENT AND OTHER VALUABLE CONSIDERATION RECEIVED BY THE
PARTIES, THE PARTIES AGREE AS FOLLOWS:

(a)                                  For a period of six (6) months from the
Separation Date (the “Severance Period”),  Zale will continue to pay Employee
his base salary in effect as of the Separation Date (“Severance Pay”), which
amounts to an aggregate total of One Hundred Fifty Two Thousand Eight Hundred
Thirty Three Dollars and 32/100 cents ($152,833.32), less deductions required by
law, in consideration for the promises, covenants, agreements, and releases set
forth herein.  The Severance Pay described in this paragraph will be paid to
Employee at Zale’s regular pay periods during the Severance Period pursuant to
the direct deposit arrangement between Employee and Zale in effect as of the
Separation Date.

(b)                                 During the Severance Period, Zale will
continue to provide Employee his medical benefits and Medical Expense
Reimbursement Plan (“MERP”) benefits, if any, in effect as of the Separation
Date.  Any continued medical insurance and MERP benefits provided pursuant to
this paragraph 7(b) will count in satisfaction of Employee’s right to continue
such benefits pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).  Employee must elect to continue his benefits by
completing and submitting the COBRA election forms to the Zale COBRA
Administrator. Through the Severance Period, Employee will only be required to
pay the employee portion of the cost of such medical benefits and such cost will
be submitted by Employee to the Zale COBRA Administrator.  After the Severance
Period, Employee will have the right to elect to continue such medical benefits
for the remainder of the COBRA continuation period by paying the full cost of
such coverage to Zale’s COBRA Administrator to the extent provided by and
pursuant to the provisions of

3


--------------------------------------------------------------------------------


COBRA.  Employee will be provided with a notice of the interaction of the
extended medical insurance benefits under this Agreement and his COBRA rights
following his Separation Date. In the event that Employee becomes eligible to
receive medical and/or MERP benefits from another employer or source,
consultancy or otherwise, during the Severance Period, he shall promptly notify
Zale in writing and Zale’s obligation to provide such benefits under this
Agreement shall cease.

(c)                                  Zale will pay to Employee the value of any
remaining unused vacation time through January 4, 2007.  Zale shall pay to
Employee his Supplemental Executive Retirement Plan (“SERP”) benefit to the
extent such benefit was fully vested as of December 31, 2004, less deductions
required by law, subject to the terms of that certain letter dated December 20,
2006 from Zale to Employee.  Employee agrees to immediately return to Zale his
employee identification badge, keys, and all Company-owned equipment and
documents and will not maintain copies of the same.  Employee further agrees to
return to Zale his Company-provided automobile no later than March 21, 2007.

(d)                                 Employee agrees to reconcile his outstanding
expenses and advances with Zale within ten (10) days of the execution of this
Agreement, and to pay Zale any outstanding balance owed after all agreed offsets
are taken; provided however, that Employee authorizes Zale to make any
deductions from his compensation, including his Severance Pay, that are deemed
necessary by Zale to comply with state or federal laws on withholdings, to
compensate Zale for property damaged or property not returned by Employee,
and/or to recover advances paid to Employee.

(e)                                  Zale shall provide Employee with three (3)
months of outplacement services with an entity designated by Zale.


8.                                       EMPLOYEE ACKNOWLEDGES AND AGREES THAT
FOR THREE (3) YEARS AFTER THE SEPARATION DATE HE SHALL NOT, ON HIS OWN BEHALF OR
ON BEHALF OF ANY OTHER PERSON, PARTNERSHIP, ASSOCIATION, CORPORATION, OR OTHER
ENTITY, DIRECTLY, INDIRECTLY OR THROUGH A THIRD PARTY, SOLICIT OR IN ANY MANNER
ATTEMPT TO INFLUENCE OR INDUCE ANY EMPLOYEE OF ZALE OR ITS SUBSIDIARIES OR
AFFILIATES TO LEAVE THE EMPLOYMENT OF ZALE OR ITS SUBSIDIARIES OR AFFILIATES. 
EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT HE WILL NOT AT ANY TIME USE OR
DISCLOSE TO ANY PERSON, PARTNERSHIP, ASSOCIATION, CORPORATION, OR OTHER ENTITY
ANY TRADE SECRETS (AS DEFINED IN PARAGRAPH 10 HEREIN) OR CONFIDENTIAL
INFORMATION OBTAINED WHILE AN EMPLOYEE OF ZALE, INCLUDING WITHOUT LIMITATION THE
NAMES, CONTACT INFORMATION, AND ADDRESSES OF ZALE EMPLOYEES.  THE PARTIES AGREE
THAT THE RESTRICTIONS SET FORTH IN THIS PARAGRAPH ARE SEVERABLE AND INDEPENDENT
AGREEMENTS SEPARATED BY GOOD AND VALUABLE CONSIDERATION GIVEN FOR EACH AND IS A
MATERIAL INDUCEMENT TO ZALE ENTERING INTO THIS AGREEMENT.


9.                                       EMPLOYEE AGREES TO COOPERATE FULLY WITH
ZALE, SPECIFICALLY INCLUDING ANY ATTORNEY OR OTHER CONSULTANT RETAINED BY ZALE,
IN CONNECTION WITH ANY PENDING OR FUTURE LITIGATION, ARBITRATION, BUSINESS, OR
INVESTIGATORY MATTER.  THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH

4


--------------------------------------------------------------------------------



COOPERATION MAY INCLUDE, BUT SHALL IN NO WAY BE LIMITED TO, EMPLOYEE’S MAKING
HIMSELF AVAILABLE FOR INTERVIEW BY ZALE, OR ANY ATTORNEY OR OTHER CONSULTANT
RETAINED BY ZALE, AND PROVIDING TO ZALE ANY DOCUMENTS IN HIS POSSESSION OR UNDER
HIS CONTROL.  ZALE AGREES TO PROVIDE EMPLOYEE WITH REASONABLE NOTICE OF THE NEED
FOR ASSISTANCE WHEN FEASIBLE.  ZALE ADDITIONALLY AGREES TO SCHEDULE SUCH
ASSISTANCE IN SUCH A MANNER AS NOT TO INTERFERE WITH ANY ALTERNATIVE EMPLOYMENT
OBTAINED BY EMPLOYEE WHEN POSSIBLE.


10.                                 EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD ACCESS
TO AND BECOME FAMILIAR WITH VARIOUS TRADE SECRETS AND PROPRIETARY AND
CONFIDENTIAL INFORMATION OF ZALE, ITS SUBSIDIARIES AND AFFILIATES, INCLUDING,
BUT NOT LIMITED TO: IDENTITIES, RESPONSIBILITIES, CONTACT INFORMATION,
PERFORMANCE AND/OR COMPENSATION LEVELS OF EMPLOYEES, COSTS AND METHODS OF DOING
BUSINESS, SYSTEMS, PROCESSES, COMPUTER HARDWARE AND SOFTWARE, COMPILATIONS OF
INFORMATION, THIRD-PARTY IT SERVICE PROVIDERS AND OTHER COMPANY VENDORS,
RECORDS, SALES REPORTS, SALES PROCEDURES, FINANCIAL INFORMATION, CUSTOMER
REQUIREMENTS, PRICING TECHNIQUES, CUSTOMER LISTS, PRICE LISTS, INFORMATION ABOUT
PAST, PRESENT, PENDING AND/OR PLANNED COMPANY TRANSACTIONS, AND OTHER
CONFIDENTIAL INFORMATION (COLLECTIVELY, REFERRED TO AS “TRADE SECRETS”) WHICH
ARE OWNED BY ZALE, ITS SUBSIDIARIES AND/OR AFFILIATES AND REGULARLY USED IN THE
OPERATION OF ITS BUSINESS, AND AS TO WHICH ZALE, ITS SUBSIDIARIES AND/OR
AFFILIATES TAKE PRECAUTIONS TO PREVENT DISSEMINATION TO PERSONS OTHER THAN
CERTAIN DIRECTORS, OFFICERS AND EMPLOYEES.  EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE TRADE SECRETS (1) ARE SECRET AND NOT KNOWN IN THE INDUSTRY; (2) GIVE
THE COMPANY OR ITS SUBSIDIARIES AND/OR AFFILIATES AN ADVANTAGE OVER COMPETITORS
WHO DO NOT KNOW OR USE THE TRADE SECRETS; (3) ARE OF SUCH VALUE AND NATURE AS TO
MAKE IT REASONABLE AND NECESSARY TO PROTECT AND PRESERVE THE CONFIDENTIALITY AND
SECRECY OF THE TRADE SECRETS; AND (4) ARE VALUABLE AND SPECIAL AND UNIQUE ASSETS
OF ZALE OR ITS SUBSIDIARIES AND/OR AFFILIATES, THE DISCLOSURE OF WHICH COULD
CAUSE SUBSTANTIAL INJURY AND LOSS OF PROFITS AND GOODWILL TO ZALE OR ITS
SUBSIDIARIES AND/OR AFFILIATES. 


(A)                                  EMPLOYEE SHALL NOT USE IN ANY WAY OR
DISCLOSE ANY OF THE TRADE SECRETS, DIRECTLY OR INDIRECTLY, AT ANY TIME IN THE
FUTURE, UNLESS THE INFORMATION BECOMES PUBLIC KNOWLEDGE OTHER THAN AS A RESULT
OF AN UNAUTHORIZED DISCLOSURE BY THE EMPLOYEE.  ALL FILES, RECORDS, DOCUMENTS,
INFORMATION, DATA, AND SIMILAR ITEMS RELATING TO THE BUSINESS OF ZALE, WHETHER
PREPARED BY EMPLOYEE OR OTHERWISE COMING INTO HIS POSSESSION, WILL REMAIN THE
EXCLUSIVE PROPERTY OF ZALE, AND IN ANY EVENT MUST BE PROMPTLY DELIVERED TO ZALE
UPON EXECUTION OF THIS AGREEMENT.


(B)                                 EMPLOYEE AGREES THAT UPON HIS RECEIPT OF ANY
FORMAL OR INFORMAL REQUEST, REQUIREMENT, SUBPOENA, PROCESS, OR OTHER ACTION
SEEKING EMPLOYEE’S DIRECT OR INDIRECT DISCLOSURE OR PRODUCTION OF ANY TRADE
SECRETS TO ANY ENTITY, AGENCY, TRIBUNAL, OR PERSON, IN CONNECTION WITH A
JUDICIAL, ADMINISTRATIVE OR OTHER PROCEEDING, THEN EMPLOYEE SHALL PROMPTLY AND
TIMELY NOTIFY ZALE, AND PROMPTLY AND TIMELY PROVIDE A DESCRIPTION AND, IF
APPLICABLE, HAND DELIVER A COPY OF SUCH REQUEST, REQUIREMENT, SUBPOENA, PROCESS
OR OTHER ACTION TO ZALE.  IN ALL SUCH INSTANCES, EMPLOYEE IRREVOCABLY NOMINATES
AND APPOINTS ZALE (INCLUDING ANY ATTORNEY RETAINED BY ZALE) AS HIS TRUE AND
LAWFUL ATTORNEY-IN-FACT TO ACT IN EMPLOYEE’S NAME, PLACE AND STEAD TO PERFORM
ANY ACT THAT EMPLOYEE MIGHT PERFORM TO DEFEND AND PROTECT AGAINST ANY DISCLOSURE
OF ANY TRADE SECRET.  FOR PURPOSES OF THIS PARAGRAPH 10, THIS AGREEMENT SHALL BE
CONSIDERED A TRADE SECRET.

5


--------------------------------------------------------------------------------



11.                                 EMPLOYEE ACKNOWLEDGES AND AGREES THAT DURING
THE SEVERANCE PERIOD HE SHALL NOT, DIRECTLY OR INDIRECTLY, COMPETE WITH THE
COMPANY BY PROVIDING SERVICES TO ANY OTHER PERSON, PARTNERSHIP, ASSOCIATION,
CORPORATION, OR OTHER ENTITY THAT IS IN A “COMPETING BUSINESS.”  AS USED HEREIN,
A “COMPETING BUSINESS” IS ANY BUSINESS THAT ENGAGES IN WHOLE OR IN PART IN THE
RETAIL SALE OF JEWELRY IN THE UNITED STATES, CANADA AND/OR PUERTO RICO,
INCLUDING, BUT NOT LIMITED TO, SPECIALTY JEWELRY RETAILERS AND OTHER RETAILERS
HAVING JEWELRY DIVISIONS OR DEPARTMENTS, AND THE EMPLOYEE’S EMPLOYMENT FUNCTION
OR AFFILIATION WITH THE COMPETING BUSINESS IS DIRECTLY OR INDIRECTLY RELATED TO
SUCH BUSINESS OF JEWELRY.  THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 11 SHALL
BE TOLLED ON A DAY-FOR-DAY BASIS FOR EACH DAY DURING WHICH THE EMPLOYEE
PARTICIPATES IN ANY ACTIVITY IN VIOLATION OF SUCH RESTRICTIONS.  THE PARTIES
AGREE THAT THE ABOVE RESTRICTIONS ON COMPETITION ARE COMPLETELY SEVERABLE AND
INDEPENDENT AGREEMENTS SUPPORTED BY GOOD AND VALUABLE CONSIDERATION AND, AS
SUCH, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR WHATEVER REASON. 
ADDITIONALLY, THE PARTIES AGREE THAT ZALE MAY ENFORCE THIS PARAGRAPH WITHOUT
POSTING A BOND.


12.                                 BY ENTERING INTO THIS AGREEMENT, THE PARTIES
DO NOT ADMIT, AND DO SPECIFICALLY DENY, ANY VIOLATION OF ANY CONTRACT, LOCAL,
STATE, OR FEDERAL LAW, COMMON OR STATUTORY.  NEITHER THE EXECUTION OF THIS
AGREEMENT NOR COMPLIANCE WITH ITS TERMS, NOR THE CONSIDERATION PROVIDED FOR
HEREIN SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION BY EITHER PARTY (OR ANY
PARTY’S AGENTS, REPRESENTATIVES, ATTORNEYS, OR EMPLOYERS) OF ANY FAULT,
WRONGDOING, OR LIABILITY WHATSOEVER, AND THE PARTIES ACKNOWLEDGE THAT ALL SUCH
LIABILITY IS EXPRESSLY DENIED.  THIS AGREEMENT HAS BEEN ENTERED INTO IN RELEASE
AND COMPROMISE OF CLAIMS AS STATED HEREIN AND TO AVOID THE EXPENSE AND BURDEN OF
DISPUTE RESOLUTION.


13.                                 IF ANY PROVISION OR TERM OF THIS AGREEMENT
IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE, SUCH PROVISION OR TERM SHALL
BE FULLY SEVERABLE; THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED PART OF THIS
AGREEMENT; AND THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID, OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT.  FURTHERMORE,
IN LIEU OF EACH SUCH ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION OR TERM THERE
SHALL BE ADDED AUTOMATICALLY AS A PART OF THIS AGREEMENT ANOTHER PROVISION OR
TERM AS SIMILAR TO THE ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION AS MAY BE
POSSIBLE AND THAT IS LEGAL, VALID, AND ENFORCEABLE.


14.                                 THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
NEGOTIATIONS AND AGREEMENTS, ORAL OR WRITTEN, WITH RESPECT TO ITS SUBJECT
MATTER, EXCEPT THAT THIS AGREEMENT SPECIFICALLY INCORPORATES PARAGRAPHS 9, 10,
11, 12 AND 13 OF THE EMPLOYMENT AGREEMENT. NO REPRESENTATIONS, ORAL OR WRITTEN,
ARE BEING RELIED UPON BY EITHER PARTY IN EXECUTING THIS AGREEMENT OTHER THAN THE
EXPRESS REPRESENTATIONS OF THIS AGREEMENT.  THIS AGREEMENT CANNOT BE CHANGED OR
TERMINATED WITHOUT THE EXPRESS WRITTEN CONSENT OF THE PARTIES.


15.                                 THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PROVISIONS, EXCEPT WHERE PREEMPTED BY FEDERAL
LAW.

6


--------------------------------------------------------------------------------



16.                                THE PARTIES AGREE THAT ANY CONTROVERSY OR
CLAIM (INCLUDING ALL CLAIMS PURSUANT TO COMMON AND STATUTORY LAW) RELATING TO
THIS AGREEMENT OR ARISING OUT OF OR RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT SHALL BE RESOLVED EXCLUSIVELY THROUGH BINDING ARBITRATION.  SUBJECT TO
THE TERMS AND ANY EXCEPTIONS PROVIDED IN THIS AGREEMENT, THE PARTIES EACH WAIVE
THE RIGHT TO A JURY TRIAL AND WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES UNDER
THIS AGREEMENT OUTSIDE THE ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT. 
THE ARBITRATION SHALL BE ADMINISTERED BY A SINGLE NEUTRAL ARBITRATOR
SPECIALIZING IN EMPLOYMENT LAW AND ADMITTED TO PRACTICE LAW IN TEXAS FOR A
MINIMUM OF TEN (10) YEARS.  ANY SUCH ARBITRATION PROCEEDING SHALL TAKE PLACE IN
DALLAS COUNTY, TEXAS AND SHALL BE ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”)-DALLAS OFFICE IN ACCORDANCE WITH ITS THEN-CURRENT APPLICABLE
RULES AND PROCEDURES.  THE ARBITRATOR WILL HAVE THE AUTHORITY TO AWARD THE SAME
REMEDIES, DAMAGES AND COSTS THAT A COURT COULD AWARD.  THE ARBITRATOR SHALL
ISSUE A REASONED AWARD EXPLAINING THE DECISION, THE REASONS FOR THE DECISION AND
ANY DAMAGES AWARDED.  THE ARBITRATOR’S DECISION WILL BE FINAL AND BINDING.  THE
JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  THIS PROVISION CAN BE ENFORCED UNDER THE FEDERAL
ARBITRATION ACT.

(a)                                  As the sole exception to the exclusive and
binding nature of the arbitration commitment set forth above, the Employee and
the Company agree that the Company shall have the right to initiate an action in
a court of competent jurisdiction in order to request temporary, preliminary and
permanent injunctive or other equitable relief, including specific performance,
to enforce the terms of paragraphs 2, 3, 5, 6, 7, 8, 9, 10, 11, 16, 18 and 19 of
this Agreement and paragraphs 9, 10, 11, 12 and 13 of the Employment Agreement
without the necessity of proving inadequacy of legal remedies or irreparable
harm or posting bond.  However, nothing in this paragraph should be construed to
constitute a waiver of the Parties’ rights and obligations to arbitrate
regarding matters other than those specifically addressed in this paragraph.

(b)                                 Should a court of competent jurisdiction
determine that the scope of the arbitration and related provisions of this
Agreement are too broad to be enforced as written, the Parties intend that the
court reform the provision in question to such narrower scope as it determines
to be reasonable and enforceable.

(c)                                  In the event of arbitration under the terms
of this Agreement, the fees charged by AAA and/or the individual arbitrator
shall be borne equally by the Parties.  The Parties shall each bear their own
costs and attorneys’ fees incurred in arbitration; provided, however, that
should a Party to this Agreement sue in court or bring an arbitration action
against the other Party to this Agreement for a breach of any provision of this
Agreement or regarding a dispute arising from the subject matter of this
Agreement, the prevailing Party shall be entitled to recover its attorneys’
fees, court costs, arbitration expenses, and its portion of the fees charged by
AAA and/or the individual arbitrator, as applicable, regardless of which Party
initiated the proceedings.

7


--------------------------------------------------------------------------------


(d)                                 Zale may suspend any payments due under this
Agreement pending the outcome of litigation and/or arbitration regarding a
breach of any provision of this Agreement or regarding a dispute arising from
the subject matter of this Agreement.


17.                                ONE OR MORE WAIVERS OF A BREACH OF ANY
COVENANT, TERM, OR PROVISION OF THIS AGREEMENT BY ANY PARTY SHALL NOT BE
CONSTRUED AS A WAIVER OF A SUBSEQUENT BREACH OF THE SAME COVENANT, TERM, OR
PROVISION, NOR SHALL IT BE CONSIDERED A WAIVER OF ANY OTHER THEN EXISTING OR
SUBSEQUENT BREACH OF A DIFFERENT COVENANT, TERM, OR PROVISION.


18.                                BY EXECUTING THIS AGREEMENT, EMPLOYEE
ACKNOWLEDGES THAT (A) THIS AGREEMENT HAS BEEN REVIEWED WITH HIM BY A
REPRESENTATIVE OF ZALE; (B) HE HAS HAD AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER
THE TERMS OF THIS AGREEMENT AND HAS CONSIDERED ITS TERMS FOR THAT PERIOD OF TIME
OR HAS KNOWINGLY AND VOLUNTARILY WAIVED HIS RIGHT TO DO SO; (C) HE HAS BEEN
ADVISED BY ZALE TO CONSULT WITH AN ATTORNEY REGARDING THE TERMS OF THIS
AGREEMENT; (D) HE HAS CONSULTED WITH, OR HAS HAD SUFFICIENT OPPORTUNITY TO
CONSULT WITH, AN ATTORNEY OF HIS OWN CHOOSING REGARDING THE TERMS OF THIS
AGREEMENT; (E) ANY AND ALL QUESTIONS REGARDING THE TERMS OF THIS AGREEMENT HAVE
BEEN ASKED AND ANSWERED TO HIS COMPLETE SATISFACTION; (F) HE HAS READ THIS
AGREEMENT AND FULLY UNDERSTANDS ITS TERMS AND THEIR IMPORT; (G) EXCEPT AS
PROVIDED BY THIS AGREEMENT, HE HAS NO CONTRACTUAL RIGHT OR CLAIM TO THE BENEFITS
DESCRIBED HEREIN; (H) THE CONSIDERATION PROVIDED FOR HEREIN IS GOOD AND
VALUABLE; AND (I) HE IS ENTERING INTO THIS AGREEMENT VOLUNTARILY, OF HIS OWN
FREE WILL, AND WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT, OR INTIMIDATION OF
ANY KIND OR TYPE WHATSOEVER.


19.                                BY EXECUTING THIS AGREEMENT, EMPLOYEE
ACKNOWLEDGES THAT HE (I) IS NOT RELYING UPON ANY STATEMENTS, UNDERSTANDINGS,
REPRESENTATIONS, EXPECTATIONS, OR AGREEMENTS OTHER THAN THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT;  (II) HAS MADE HIS OWN INVESTIGATION OF THE FACTS AND
IS RELYING SOLELY UPON HIS OWN KNOWLEDGE AND THE ADVICE OF HIS OWN LEGAL
COUNSEL; AND (III) KNOWINGLY WAIVES ANY CLAIM THAT THIS AGREEMENT WAS INDUCED BY
ANY MISREPRESENTATION OR NONDISCLOSURE AND ANY RIGHT TO RESCIND OR AVOID THIS
AGREEMENT BASED UPON PRESENTLY EXISTING FACTS, KNOWN OR UNKNOWN.  THE PARTIES
STIPULATE THAT EACH PARTY IS RELYING UPON THESE REPRESENTATIONS AND WARRANTIES
IN ENTERING INTO THIS AGREEMENT.  THESE REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE THE EXECUTION OF THIS AGREEMENT.


20.                                EMPLOYEE MAY REVOKE THIS AGREEMENT, IN
WRITING, BY HAND DELIVERED NOTICE TO ZALE’S SENIOR VICE PRESIDENT OF HUMAN
RESOURCES, MARY ANN DORAN, WITHIN SEVEN (7) DAYS OF THE DATE OF EMPLOYEE’S
EXECUTION OF THIS AGREEMENT, AND THE AGREEMENT SHALL NOT BECOME EFFECTIVE AND
ENFORCEABLE UNTIL SUCH PERIOD HAS EXPIRED (THE “REVOCATION PERIOD”).  EMPLOYEE
ACKNOWLEDGES AND AGREES THAT HE WILL NOT RECEIVE THE BENEFITS PROVIDED BY THIS
AGREEMENT IF HE REVOKES THIS AGREEMENT.  EMPLOYEE ALSO ACKNOWLEDGES AND AGREES
THAT IF ZALE HAS NOT RECEIVED HIS NOTICE OF REVOCATION OF THIS AGREEMENT PRIOR
TO THE EXPIRATION OF THE REVOCATION PERIOD, EMPLOYEE WILL HAVE FOREVER WAIVED
HIS RIGHT TO REVOKE THIS AGREEMENT, AND THIS AGREEMENT SHALL THEREAFTER BE
ENFORCEABLE AND HAVE FULL FORCE AND EFFECT.


21.                                ANY TERM OR PROVISION OF THIS AGREEMENT WHICH
MUST SURVIVE THE TERMINATION OF THIS AGREEMENT IN ORDER TO BE EFFECTIVE SHALL SO
SURVIVE SUCH TERMINATION INCLUDING, WITHOUT

8


--------------------------------------------------------------------------------



LIMITATION, THE TERMS AND PROVISIONS OF PARAGRAPHS 2, 3, 4, 5, 6, 8, 9, 10, 11,
12, 13, 14, 15, 16, 17, 18 AND 19.

THIS AGREEMENT CONTAINS A PROVISION REQUIRING THE PARTIES TO RESOLVE ANY
DISPUTES BY ARBITRATION.

EXECUTED in Flower Mound, Texas on this 21day of February, 2007.

Date: 2/21/07

 

/s/ Frank C. Mroczka

 

 

 

 

FRANK C. MROCZKA

 

 

 

 

 

 

 

 

EXECUTED in Irving, Texas on this 21st day of February, 2007.

 

ZALE CORPORATION

 

 

 

Date: 2/21/07

By:

/s/ Mary Ann Doran

 

 

 

Its:

SVP, Human Resources

 

 

 

 

 

 

 

EXECUTED in Irving, Texas on this  21st day of February, 2007.

 

ZALE DELAWARE, INC.

 

 

 

Date: 2/21/07

By:

/s/ Mary Ann Doran

 

 

 

Its:

  SVP, Human Resources

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------